DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 14 is objected to because of the following informalities:  
In Claim 14, at Line 9-10, replace “said second ca connector m piece” to --said second connector piece--.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5564781 to Pine (“Pine”) in view of US 8974139 to Saul (“Saul”).
-From Claim 1: Pine discloses:

    PNG
    media_image1.png
    463
    697
    media_image1.png
    Greyscale

Reproduced from Pine
a mechanism for assembling and connecting a furniture base to a furniture box, comprising:
a first cam piece 16 with a front end and a rear end and at least one first positioning element 25, said first cam piece front end configured with a first front end cam interlock, and said first cam piece rear end configured with a first rear end cam interlock; and
a second cam piece 22 with a front end and a rear end and at least one second positioning element 25, said second cam piece front end configured with a second front end cam interlock, and said second cam piece rear end configured with a second rear end cam interlock.
However, Pine does not disclose:
wherein when said first said cam piece is moved toward said second cam piece in a connection direction, with said at least one first positioning element and said at least one second positioning element aligned to engage each other, said first front end cam interlock and said second front end cam interlock are aligned to mate and interlock, and said first rear end cam interlock and said second rear end cam interlock are aligned to mate and interlock.
Fig. 2) is moved toward a second piece (Fig. 6) in a connection direction, positioning elements on each (i.e., the male parts 8 and slot 27) are aligned to engage with each other.  Saul further teaches that such connectors are superior to the use of mechanical fasteners, such as the screws 25 used in Pine, which require the use of tools (Col 1, Ln 49).

    PNG
    media_image2.png
    521
    278
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    470
    298
    media_image3.png
    Greyscale

Reproduced from Saul
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Pine by utilizing the positioning elements taught by Saul to connect the first and second cam pieces (rather than with fasteners) in order to provide greater ease of assembly and disassembly.
-From Claim 2: Pine discloses wherein said first cam piece comprises two or more first cam elements (left and right).
-From Claim 3: Pine discloses wherein said second cam piece comprises two or more second cam elements (left and right).
Claim 4: the positioning element taught by Saul comprises a pair of vertical ribs 8 along a side of the first cam piece, and said at least one second positioning element comprising a pair of receiving channels or slots 37 along a side of the second cam piece.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a mating, male/female sliding connector of the type taught by Saul in order to provide a tool-free connection means between components.
-From Claim 5: the positioning element taught by Saul comprises a pair of vertical ribs 8 along a side of the second cam piece, and said at least one first positioning element comprising a pair of receiving channels or slots 37 along a side of the first cam piece.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a mating, male/female sliding connector of the type taught by Saul in order to provide a tool-free connection means between components.
-From Claim 6: the positioning element taught by Saul comprises one or more channels 37, and said at least one second positioning element comprises one or more tabs or posts 8 adapted to slidingly engage said one or more channels.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a mating, male/female sliding connector of the type taught by Saul in order to provide a tool-free connection means between components.
-From Claims 7 and 8: Pine discloses wherein one cam piece is seated on a furniture base, and the other cam piece is affixed in a fixed position to a furniture box or a mechanism attached to said furniture box.
-From Claim 9: Pine discloses wherein said furniture base is selected from a group consisting of a recliner base, a rocker base (see abstract), a glider base, a swivel base, a swivel rocker base, a swivel glider base, a twin sleeper base, a full sleeper base, a queen sleeper base, and a king sleeper base.
Claim 10: Pine discloses wherein said first cam piece and said second cam piece are disengageable.
-From Claim 11: Pine discloses wherein sections of the top of the first cam piece are level with sections of the top of the second cam piece when the first cam piece and the second cam piece are engaged (the bottom of 22 is level with the top of 16).
-From Claim 12: Pine discloses wherein sections of the top of one cam piece extend over corresponding sections of the other cam piece when the first cam piece and the second cam piece are engaged.
-From Claim 13: Pine discloses wherein the second cam piece 22 comprises at least two cavities or orifices (i.e., the holes through which screws 25 go) with an opening in one side of the second cam piece, adapted to receive and securely hold a horizontal support tube or rod.
-From Claim 14: Pine discloses a mechanism for assembling and connecting a furniture base to a furniture box, comprising:
a first connector piece 16 with a front end and a rear end and at least one first positioning element 25, said first cam piece front end configured with a first front end connector interlock, and said first connector piece rear end configured with a first rear end connector interlock; and
a second connector piece 22 with a front end and a rear end and at least one second positioning element 25, said second connector piece front end configured with a second front end connector interlock, and said second connector piece rear end configured with a second rear end connector interlock.
However, Pine does not disclose:
wherein when said first said connector piece is moved toward said second connector piece in a connection direction, with said at least one first positioning element and said at least one second positioning element aligned to engage each other, said first front end connector interlock and said 
Saul teaches a connector for connecting furniture components, wherein when a first piece (Fig. 2) is moved toward a second piece (Fig. 6) in a connection direction, positioning elements on each (i.e., the male parts 8 and slot 27) are aligned to engage with each other.  Saul further teaches that such connectors are superior to the use of mechanical fasteners, such as the screws 25 used in Pine, which require the use of tools (Col 1, Ln 49).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Pine by utilizing the positioning elements taught by Saul to connect the first and second cam pieces (rather than with fasteners) in order to provide greater ease of assembly and disassembly.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, as the cited references include structure similar to the presently claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J WILEY whose telephone number is (571)270-7324.  The examiner can normally be reached on Mon-Fri, 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 5712705281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DANIEL J WILEY/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        1/21/2021